This matter having come before the Court on defendant’s motion for leave to appeal the trial court’s refusal to admit at the impending penalty phase retrial proffered testimony by *157three religious leaders and a sociologist regarding the morality, deterrent value, and mechanics of the death penalty; and
The Court having granted leave to appeal, 122 N.J. 157, 584 A.2d 225 (1990), having considered the papers submitted by the parties, and having heard the oral argument of counsel; and
The Court having decided that its disposition should be communicated to the parties and to the public in the form of the within Order, with the opinion presenting more fully the reasons for the Court’s decision to be issued in due course; and
Good cause appearing;
It is ORDERED that the Order of the Law Division excluding such evidence is affirmed, except to the extent that the sociologist would seek to offer particularized evidence concerning the rehabilitative potential of an individual defendant in light of sociological evidence of general rehabilitative capacity. State v. Davis, 96 N.J. 611, 477 A.2d 308 (1984).
Chief Justice WILENTZ and Justices CLIFFORD, POLLOCK, O’HERN, GARIBALDI, and STEIN join in this Order. Justice HANDLER dissents from the Order. (For full opinion see 576 A.2d 235).